


EXHIBIT 10.10

 

EQUIFAX INC.

 

2008 Omnibus Incentive Plan

 

Rules of the 2008 Sub-Plan for UK Participants

 

1.         General

 

This schedule to the Equifax Inc. 2008 Omnibus Incentive Plan (the “Plan”) sets
out the rules of the 2008 Sub-Plan for UK Participants (the “Sub-Plan”).  This
Sub-Plan applies to any grant of Options under the Plan to a UK Participant
unless the applicable Option Agreement otherwise provides.

 

2.         Purpose of Sub-Plan

 

The purpose of the Sub-Plan is to enable the grant to, and subsequent exercise
by, an Eligible Employee in the UK on a tax favoured basis, of Options to
acquire Shares in the Company under the Plan.

 

This plan has been established under the terms of the Plan in order to ensure
that Options granted under the Plan are capable of being granted under a share
option plan approved under Schedule 4. It is intended that this Sub-Plan will
qualify as an HM Revenue & Customs approved Company Share Option Plan.

 

3.         Rules of Sub-Plan

 

The rules of the Plan, in their present form and as amended from time to time,
shall, with the modifications set out in this schedule, form the rules of the
Sub-Plan.  If there is any conflict between the rules of the Plan and this
Sub-Plan, the rules of this Sub-Plan shall prevail.

 

The Sub-Plan shall form part of the Plan and not a separate and independent
plan.

 

4.         Interpretation

 

In the Sub-Plan, unless the context otherwise requires, the following words and
expressions have the following meanings:

 

“Acquiring Company”

a company which obtains Control of the Company in the circumstances referred to
in rule 13 of the Sub-Plan;

 

 

“Approval Date”

the date on which the Sub-Plan is approved by HM Revenue & Customs under
Schedule 4;

 

 

“Associated Company”

the meaning given to that expression by paragraph 35 of Schedule 4;

 

 

“Close Company”

the meaning given to that expression by section 414(1) of ICTA, as qualified by
paragraph 9(4) of Schedule 4;

 

 

“Control”

the meaning given to that word by section 995 of ITA and “Controlled” shall be
construed accordingly;

 

 

“CSOP Code”

the meaning given to that expression by section 521(3) of ITEPA;

 

 

“Date of Grant”

the date on which an Option is granted;

 

 

“Eligible Employee”

a Participant, as defined in section 2(s) of the Plan, who is:

 

 

 

(a) an employee (other than one who is also a director) of a Participating
Company in the Sub-Plan, or

 

1

--------------------------------------------------------------------------------


 

 

(b) a director (other than a non-executive director) of a Participating Company
in the Sub-Plan who is contracted to work at least 25 hours per week for the
Participating Company (exclusive of meal breaks);

 

 

 

and who in either case, is not precluded by paragraph 9 of Schedule 4 from
participating in the Sub-Plan;

 

 

“Exercise Price”

the price per share, as determined by the Committee and set out in the Option
Agreement, at which a Participant may acquire shares on the exercise of an
Option, being not less than:

 

 

 

(a)   the Market Value of a Share on the Date of Grant and

 

 

 

(b)   if higher and the Shares are to be subscribed, the nominal value of a
share;

 

 

“ICTA”

the Income and Corporation Taxes Act 1988;

 

 

“ITA”

the Income Tax Act 2007;

 

 

“ITEPA”

the Income Tax (Earnings & Pensions) Act 2003;

 

 

“Group Member”

a Participating Company or a body corporate (within the meaning of section 1159
of the Companies Act 2006) or the Company’s holding company or a subsidiary of
the Company’s holding period or any Jointly Owned Company;

 

 

“Jointly Owned Company”

a company owned by the Company jointly with another person (within the meaning
of paragraph 34(5) of Schedule 4) and any company controlled by such jointly
owned company, in each case to which HM Revenue & Customs has confirmed the Plan
and this Sub-Plan may extend;

 

 

“Key Feature”

the meaning given to that expression in paragraph 30(4) of Schedule 4;

 

 

“Market Value”

notwithstanding section 2(p) of the Plan, in relation to a Share on any day:

 

 

 

(a)  if at the relevant time the Shares are listed on the New York Stock
Exchange, either

 

 

 

(i)    the closing middle market quotation of that day or the immediately
preceding day or,

 

 

 

(ii)   an average of their closing middle market quotations over a maximum of
five consecutive dealing days immediately preceding either of the dates referred
to in (a) above; or

 

 

 

(b)  if the Shares are not listed on the New York Stock Exchange, the Market
Value shall be determined in accordance with Part VIII of the Taxation of
Chargeable Gains Act 1992 and agreed in advance with the Shares & Assets
Valuation division of HM Revenue & Customs;

 

 

“Material Interest”

the meaning given to that expression by paragraph 10 of Schedule 4;

 

 

“Member of a Consortium”

the meaning given to that expression by paragraph 36(2) of Schedule 4;

 

 

“New Option”

an option granted by way of exchange under rule 13 of this Sub- Plan;

 

2

--------------------------------------------------------------------------------


 

“New Shares”

the shares subject to a New Option referred to in rule 13 of this Sub-Plan;

 

 

“Option”

a subsisting right to acquire Shares granted under the Sub-Plan;

 

 

“Option Agreement”

the agreement between the Company and the Participant specifying the terms and
conditions of the Option;

 

 

“Ordinary Share Capital”

the meaning given to that expression by section 989 of ITA;

 

 

“Participant”

an individual who holds an Option or, where the context permits, his legal
personal representatives;

 

 

“Participating Company”

the Company and any of its Subsidiaries;

 

 

“Relevant Tax”

any tax, national insurance, social security or other levy arising on or in
connection with the exercise of an Option for which the person entitled to the
Option is liable and for which any Group Member is liable, required or otherwise
obliged, to account to any relevant authority (including, without limitation,
any secondary Class 1 (employer’s) national insurance contributions covered by
any agreement or election entered into pursuant to rule 9.4 but excluding any
such secondary Class 1 (employer’s) national insurance contributions which are
not covered by such an agreement or election);

 

 

“Retirement”

means retirement from the Group Member which employs the Participant, and for
the purposes of paragraph 35A of Schedule 4 shall mean retirement at a specified
age which shall be 55.

 

 

“Shares”

a fully paid ordinary share in the capital of the Company;

 

 

“Schedule 4”

means Schedule 4 of ITEPA; and

 

 

“Subsidiary”

the meaning given by section 1159 of the Companies Act 2006.

 

In this schedule, unless the context otherwise requires:

 

·             words and expressions not defined above have the same meanings as
are given to them in the Plan;

 

·             the rule headings are inserted for ease of reference only and do
not affect their interpretation;

 

·             a reference to a rule is a reference to a rule of the Sub-Plan;

 

·             the singular includes the plural and vice versa and the masculine
includes the feminine; and

 

·             a reference to a statutory provision is a reference to a United
Kingdom statutory provision and includes any statutory modification, amendment
or re-enactment thereof.

 

5.             Companies participating in Sub-Plan

 

The companies participating in the Sub-Plan shall be the Company and any
Subsidiary that the Company Controls.

 

6.             Shares used in Sub-Plan

 

The Shares shall form part of the Ordinary Share Capital of the Company and
shall at all times comply with the requirements of paragraphs 16-20 of Schedule
4.

 

3

--------------------------------------------------------------------------------


 

7.             Grant of Options

 

7.1   An Option granted under the Sub-Plan shall be granted under and subject to
the rules of the Plan, subject to the following amendments.

 

7.2   No Option shall be granted to an Eligible Employee at any time if it would
result in the aggregate Market Value of the Shares which he may acquire in
pursuance of rights obtained under the Sub-Plan and the aggregate market value
(determined at the relevant Date of Grant) of shares which the Eligible Employee
could acquire by the exercise of a subsisting option granted under any other
share option plan approved under Schedule 4 and established by the Company or by
any Associated Company and not exercised, to exceed or further exceed £30,000 or
such other limit contained from time to time in paragraph 6(1) of Schedule 4.

 

7.3   For the purposes of rule 7.2 above, if the Market Value of the Share is
expressed in a currency other than pounds sterling it shall be converted into
pounds sterling at the appropriate exchange rate for that currency as published
by the Financial Times on the Date of Grant of the relevant Option.

 

7.4   If the Committee grants an Option under this Sub-Plan which is
inconsistent with rule 7.2 above, the Option granted under this Sub Plan will be
limited and will take effect from the Date of Grant on a basis consistent with
the provisions of rule 7.2.

 

7.5   If the Committee grants an Option under this Sub-Plan that does not meet
the requirements of Schedule 4, the Option will be deemed to not have been
granted.

 

7.6   Shares placed under Option under the Sub Plan shall be taken into account
for the purpose of section 6 of the Plan.

 

7.7   An Option may not be granted under this Sub-Plan earlier than the Approval
Date.

 

7.8   An Option cannot be granted to an individual who is not an Eligible
Employee at the Date of Grant.

 

7.9   Subject to section 15 of the Plan, an Option shall be personal to the
Eligible Employee to whom it is granted and, shall not be capable of being
transferred, charged or otherwise alienated and shall lapse immediately if the
Participant purports to transfer, charge or otherwise alienate the Option.

 

7.10 References in section 15 of the Plan to transfers by will or the laws of
descent, and to the Committee’s power to permit a transfer for the benefit of a
family member, shall be disregarded for the purposes of the Sub-Plan.

 

8.             Identification of Options

 

8.1           An Option Agreement issued in respect of an Option shall expressly
state that it is issued in respect of an Option governed by this Sub-Plan. An
Option that is not so identified shall not constitute an Option governed by this
Sub-Plan.

 

8.2           An Option Agreement issued in respect of an Option shall state:

 

8.2.1        the Date of Grant of the Option;

 

8.2.2        the number of Shares over which the Option has been granted to the
Participant;

 

8.2.3        the Exercise Price per Share which for the avoidance of doubt shall
not be less than the Market Value at the Date of Grant;

 

8.2.4        that as a condition of the exercise of an Option the Participant
has an obligation to indemnify Group Members for any Relevant Tax and whether
the participant is required to enter into the agreement or election referred to
in rule 7.2;

 

8.2.5        the first date on which any part of the Option becomes capable of
exercise and any subsequent dates on which the remaining part of the Option
becomes capable of exercise;

 

4

--------------------------------------------------------------------------------


 

8.2.6        any Performance Goals or other condition imposed on the exercise of
the Option; and

 

8.2.7        the date on which the Option will lapse.

 

9.             Exercise of Options

 

9.1           A Participant may only exercise an Option, in whole or in part, by
completing and returning a notice of exercise in accordance with the method
prescribed by the Committee and agreed with the UK HM Revenue & Customs and
paying the Exercise Price for each Share to be acquired under the Option in cash
or by cheque or wire transfer and which sum may be paid out of funds provided to
the Participant on loan by a bank, broker or other person.  Notwithstanding
section 19 of the Plan, the amount may not be paid by the transfer to the
Company of Shares or any other shares or securities.

 

9.2           The Company has established a cashless exercise facility to enable
Participants to provide funds to pay the aggregate Exercise Price or Relevant
Tax by:

 

9.2.1        authorising the deduction of the necessary amount from the
Participant’s salary payment next following the exercise of the Option; or

 

9.2.2        executing a form of instruction (in such form as the Committee may
from time to time determine) authorising a representative to act as the
Participant’s agent and to sell on his/her behalf either all of the Shares
acquired on exercise of the Option or only such number of the Shares (rounded up
to the nearest whole Share) as will be required to cover the aggregate Exercise
Price, the Relevant Tax due to be reimbursed or paid to a Group Member pursuant
to Rule 10, together with any fees and commissions arising in connection with
the exercise of the Option and sale of the Shares acquired.  Once the requisite
number of Shares has been sold and these requirements met in full, the
Participant will receive a share certificate in respect of the balance of Shares
remaining (if appropriate) and/or a cheque or bank transfer in respect of the
balance of monies (if any) left after sale of all or the requisite number of
Shares as aforesaid; or

 

9.2.3        implementing any other arrangements from time to time determined by
the Committee and agreed in advance with HM Revenue & Customs.

 

9.3           An Option may not be exercised if the Participant then has, or has
had within the preceding twelve months, a Material Interest in a Close Company
which is the Company or any company which has Control of the Company or which is
a Member of a Consortium which owns the Company.

 

9.4           The Committee may make the exercise of an Option conditional upon
the Participant having entered into an agreement or election pursuant to
paragraphs 3A or 3B of Schedule 1 to the Social Security Contributions and
Benefits Act 1992.

 

10.          Tax Liability

 

A Participant shall be responsible for, and shall indemnify all relevant Group
Members against, all Relevant Tax relating to his exercise of the Option.  Any
Group Member may withhold an amount equal to such Relevant Tax from any amounts
due to the Participant (to the extent such withholding is lawful) and/or make
any other arrangements as it considers appropriate to ensure recovery of such
Relevant Tax including, without limitation, the withholding and sale of
sufficient Shares acquired pursuant to the exercise of the Option, in
satisfaction of the Relevant Tax liability, to realise an amount equal to the
Relevant Tax (and the payment of that amount to the relevant authorities in
satisfaction of the Relevant Tax).

 

11.          Issue or transfer of Shares on exercise of Options

 

11.1         The Company shall, as soon as reasonably practicable and in any
event not later than thirty (30) days after the date of exercise of an Option,
issue or transfer to the Participant, or procure the issue or transfer to the
Participant of, the number of Shares specified in the notice of exercise and
shall deliver to the Participant, or procure the delivery to the Participant of,
a share certificate or other document evidencing title to such Shares together
with, in the case of the partial exercise of an Option, an Option Agreement in
respect of, or the original

 

5

--------------------------------------------------------------------------------


 

Option Agreement endorsed to show, the unexercised part of the Option, subject
only to compliance by the Participant with the rules of the Sub-Plan and to any
delay necessary to complete or obtain:

 

11.1.1      the listing of the Shares on any stock exchange on which Shares are
then listed; and

 

11.1.2      such registration or other qualification of the Shares under any
applicable law, rule or regulation as the Company determines is necessary or
desirable.

 

11.2         Shares issued on the exercise of an Option shall rank equally in
all respects with Shares in issue on the date that the Option is exercised.  A
Participant shall not rank for any rights attaching to Shares by reference to a
record date preceding the date that the Option is exercised.  In respect of
Shares transferred on the exercise of an Option, the Participant shall be
entitled to all rights attaching to such Shares by reference to a record date on
or after the date that the Option is exercised but shall not be entitled to
rights before such date.

 

12.          Termination of employment

 

12.1         Except as provided in this rule 12, or rule 13 of the Sub-Plan, the
Option will expire and will not be exercisable after termination of the
Participant’s employment with the Participating Company.

 

12.1.1      Elimination of Position which shall be taken to be the same as
redundancy within the meaning of the Employment Rights Act 1996. Except as
provided in rule 13 of the Sub-Plan, if the termination of the Participant’s
employment results from the Company’s elimination of the position held by the
Participant, then the Participant will continue to have the right to exercise
the Option with respect to that portion of the number of Shares for which the
Option was vested and exercisable on the date of the Participant’s termination
of employment and any remaining portion of the option shall be forfeited and
cancelled.  Except as provided in rule 12.1.4 below, the right to exercise the
vested portion of the Option will continue until the last day of the one-year
period commencing on the date of termination of employment.

 

12.1.2      Retirement.  Subject to rule 12.1.3 below and except as provided in
rule 13 of the Sub-Plan, if the termination of the Participant’s employment
results from the Participant’s Retirement, then the Option will continue to vest
in accordance with the original vesting schedule detailed in the Option
Agreement as if the Participant had remained actively employed; provided, that
upon the Participant’s death, all vesting will cease and the Option will be
exercisable with respect to that portion of the Shares for which the Option is
vested and exercisable on the date of the Participant’s death and the remaining
portion shall be forfeited and cancelled.

 

The Participant will continue to have the right to exercise the Option with
respect to that portion of the Shares for which the Option is vested and
exercisable from time to time until the last day of the sixty (60) month period
following the Participant’s Retirement.

 

12.1.3      Disability.  Except as provided in rule 13 of the Sub-Plan, if the
termination of the Participant’s employment results from the Participant’s
disability, then the Participant will continue to have the right to exercise the
Option with respect to that portion of the Shares for which the Option was
vested and exercisable on the last date of the Participant’s employment and the
remaining portion shall be forfeited and cancelled. Except as provided in
rule 12.1.4 below, the right to exercise the vested portion of the Option will
continue until the last day of the sixty (60) month period following the last
date of the Participant’s employment.

 

12.1.4                  Death.

 

(i)            Except as provided in rule 13 of the Sub-Plan, if the termination
of the Participant’s employment results from the Participant’s death, then the
Participant’s personal representatives shall be entitled to exercise the Option
with respect to that portion of the Shares for which the Option was vested and
exercisable on the date of the Participant’s death and the remaining portion
shall be forfeited and cancelled.  The right to exercise the vested portion of
the Option will continue until the last day of the twelve (12) month period
following the Participant’s death.

 

(ii)           If the Participant dies following termination of employment and
prior to the expiration of any remaining period during which the Option may be
exercised in accordance with rules 12.1.1, 12.1.2, 12.1.3, or rule 13 of the
Sub-Plan, the remaining period during which the Option will be exercisable (by
the Participant’s personal representatives) will be the greater of (a) the
remaining period under the applicable rules 

 

6

--------------------------------------------------------------------------------


 

referred to above, or (b) six (6) months from the date of death; provided that
under no circumstances will the Option be exercisable later than the tenth
anniversary of the Date of Grant.

 

12.2         No person shall be treated as ceasing to hold an office or
employment with a Group Member until that person no longer holds an office or
employment with any Group Member.

 

13.          Change in Control

 

13.1         If a Change of Control of the Company occurs while the Participant
is employed by a Participating Company, then the portion of the Option which has
not yet been exercised will become immediately vested and exercisable (the
“Unexercised Portion”) immediately prior to and conditional on the change of
control.

 

If the Unexercised Portion of the Options continue to remain outstanding after
the Change of Control and if Participant’s employment with the Participating
Company terminates after the date on which the Change of Control occurs for any
of the reasons set out in rule 12.1 above, then the Participant (or, if
applicable, Participant’s personal representative) will have the right to
exercise the Unexercised Portion.  Except as provided in rule 12.1.4 (ii) above,
that right may be exercised until the earlier of the last day of the sixty (60)
month period following the termination of Participant’s employment or the tenth
anniversary of the Date of Grant.

 

13.2         If a company (the “Acquiring Company”) obtains Control of the
Company as a result of making:

 

13.2.1  a general offer to acquire the whole of the issued ordinary share
capital of the Company which is made on a condition such that if it is satisfied
the person making the offer will have Control of the Company; or

 

13.2.2  a general offer to acquire all the shares in the Company of the same
class as the Shares,

 

a Participant may, at any time during the period set out in rule 13.3 of the
Sub-Plan, by agreement with the Acquiring Company, release his Option in whole
or in part in consideration of the grant to him of a new option (“New Option”)
which is equivalent to the Option but which relates to shares (“New Shares”) in:

 

13.2.3   the Acquiring Company;

 

13.2.4   a company which has Control of the Acquiring Company; or

 

13.2.5  a company which either is, or has Control of, a company which is a
Member of a Consortium which owns either the Acquiring Company or a company
having Control of the Acquiring Company.

 

13.3                 The period referred to in rule 13.2 above is the period
determined by the Committee not exceeding six months beginning with the time
when the person making the offer has obtained Control of the Company and any
condition subject to which the offer is made has been satisfied.

 

13.4                 The New Option shall not be regarded for the purpose of
this rule 13 as equivalent to the Option unless:

 

13.4.1  the New Shares satisfy the conditions in paragraphs 27(4) of Schedule 4;
and

 

13.4.2  save for any Performance Goal or other condition imposed on the exercise
of the Option, the New Option will be exercisable in the same manner as the
Option and subject to the provisions of the Sub Plan as it had effect
immediately before the release of the Option; and

 

13.4.3  the total market value, immediately before the release of the Option, of
the Shares which were subject to the Option is equal to the total market value,
immediately after the grant of the New Option, of the New Shares (market value
being determined for this purpose in accordance with Part VIII of the Taxation
of Chargeable Gains Act 1992); and

 

13.4.4  the total amount payable by the Participant for the acquisition of the
New Shares under the New Option is equal to the total amount that would have
been payable by the Participant for the acquisition of the Shares under the
Option.

 

7

--------------------------------------------------------------------------------


 

13.5         The date of grant of the New Option shall be deemed to be the same
as the Date of Grant of the Option.

 

13.6         The Sub-Plan remains that of the Company after the exchange of
Options as detailed in rule 13.2 has taken place.

 

13.7         In the application of the Sub-Plan to the New Option, where
appropriate, references to the “Company” and “Shares” shall be read as if they
were references to the company to whose shares the New Option relates and the
New Shares, respectively.

 

13.8         References in section 18 of the Plan to the assumption of Options
by the surviving corporation following a merger shall apply to the Sub-Plan
insofar as the assumption of the options constitutes an exchange of options that
satisfies this rule 13.4.

 

14.          Amendment of Sub-Plan

 

In addition to the requirements of section 16(c) of the Plan, no amendment to a
Key Feature of the Sub-Plan, whether taking the form of an amendment of the Plan
or this schedule, shall take effect until it has been approved by HM Revenue &
Customs.

 

15.           Adjustment of Options

 

15.1         Notwithstanding section 16(b), 16(c) and 3(a) of the Plan, no
adjustment of an Option shall take effect until it has been approved by HM
Revenue & Customs.

 

15.2         No adjustment of an Option shall be made under this rule 15 or
section 18 of the Plan except to take account of an event which is a “variation
of share capital” within the meaning of the CSOP Code.

 

16.           Exercise of discretion by Committee

 

In exercising any discretion which it or they may have under the Plan or
Sub-Plan, the Committee shall act fairly and reasonably.

 

17.           Scheme Organiser

 

For the purposes of the Sub-Plan, “Company” as defined in section 2(k) of the
Plan shall mean Equifax Inc.

 

18.           Performance Goals

 

18.1         For the purposes of the Sub-Plan the following shall be added at
the end of the definition of ‘Performance Goals’ in section 2(t) of the Plan:
“any goals the Administrator establishes, must be:

 

(i)            objective and stated in writing at the Date of Grant; and

 

(ii)           may not be waived or amended unless an event occurs which causes
the Committee to consider that a waiver of or amendment to the conditions would
be a fairer measure of performance, and the Committee reasonably considers that
a waiver of or amendment to the conditions would not make the conditions more
difficult to satisfy.”

 

19.           Other amendments to the Plan

 

19.1         The following provisions of the Plan shall be disregarded for the
purposes of construing this Sub-Plan:

 

19.1.1

 

all provisions of the Plan dealing with:

 

 

 

 

 

Incentive Stock Options;

 

 

 

 

 

Stock Appreciation Rights;

 

8

--------------------------------------------------------------------------------


 

 

 

Performance Shares;

 

 

 

 

 

Performance Units;

 

 

 

 

 

Restricted Stock;

 

 

 

 

 

Restricted Stock Units;

 

 

 

 

 

Dividend Equivalent Units;

 

 

 

 

 

Annual Incentive Awards;

 

 

 

 

 

Long Term Incentive Awards; and

 

19.1.2      section 18(c) of the Plan and all other references to the
cancellation of existing Options in substitution of new options, and the power
of the Committee to modify any Options, other than as envisaged by rule 15
above.

 

20.       Legal Entitlement

 

20.1         For the purpose this rule 20, “Employee” means an Eligible
Employee.

 

20.2         This rule 20 applies:

 

20.2.1      whether the Committee has full discretion in the operation of the
Plan and Sub-Plan, or whether the Committee could be regarded as being subject
to any obligations in the operation of the Plan and Sub-Plan;

 

20.2.2      during an Employee’s employment or employment relationship; and

 

20.2.3      after the termination of an Employee’s employment or employment
relationship, whether the termination is lawful or unlawful.

 

20.3         Nothing in the Plan or Sub-Plan or in any instrument executed
pursuant to it forms part of the contract of employment or employment
relationship of an Employee nor will it confer on any person any right to
continue in employment, nor will it affect the right of any Group Member to
terminate the employment of any person without liability at any time with or
without cause, nor will it impose upon the Committee or any other person any
duty or liability whatsoever (whether in contract, tort or otherwise) in
connection with:

 

20.3.1      the lapsing of any Option pursuant to the Plan or Sub-Plan;

 

20.3.2      the failure or refusal to exercise any discretion under the Plan or
Sub-Plan; and/or

 

20.3.3      an Employee ceasing to hold office or employment for any reason
whatever.

 

20.4         Options shall not (except as may be required by taxation law) form
part of the emoluments of individuals or count as wages or remuneration for
pension or other purposes.

 

20.5         The rights and obligations arising from the employment relationship
between the Employee and any Group Member are separate from, and are not
affected by, the Plan or Sub-Plan.  Participation in the Plan or Sub-Plan does
not create any right to, or expectation of, continued employment or a continued
employment relationship.

 

20.6         Any Employee who ceases to be an officer or employee with any Group
Member as a result of the termination and/or giving of notice of termination of
his office or employment for any reason and however that termination and/or
giving of notice of termination occurs, whether lawfully or otherwise, shall not
be entitled and shall be deemed irrevocably to have waived any entitlement by
way of damages for dismissal or by way of compensation for loss of office or
employment or otherwise to any sum, damages or other benefits to compensate that
Employee for the loss or alteration of any rights, benefits or expectations in
relation to any Option, the Plan, Sub-Plan or any instrument executed pursuant
to it.

 

9

--------------------------------------------------------------------------------


 

20.7         No Employee is entitled to participate in the Plan or Sub-Plan, or
be considered for participation in it, at a particular level or at all.  The
grant of Options on a particular basis in any year does not create any right to
or expectation of the grant of Options on the same basis, or at all, in any
future year.

 

20.8         Without prejudice to an Employee’s right to exercise an Option
(subject to and in accordance with the express terms of the Option and the
rules), no Employee has any rights in respect of the exercise or omission to
exercise any discretion, or the making or omission to make any decision,
relating to an Option.  Any and all discretions, decisions or omissions relating
to an Option may operate to the disadvantage of the Employee, even if this could
be regarded as capricious or unreasonable, or could be regarded as in breach of
any implied term between the Employee and any Group Member, including any
implied duty of trust and confidence.  Any such implied term is excluded and
overridden by this rule.

 

20.9         No Employee has any right to compensation for any loss in relation
to the Plan or Sub-Plan, including:

 

20.9.1      any loss or reduction of any rights or expectations under the Plan
or Sub-Plan in any circumstances or for any reason (including lawful or unlawful
termination of employment or the employment relationship);

 

20.9.2      any exercise of a discretion or a decision taken in relation to an
Option or to the Plan or Sub-Plan, or any failure to exercise a discretion or
take a decision; and

 

20.9.3      the operation, suspension, termination or amendment of the Plan or
Sub-Plan.

 

20.10       Participation in the Plan and Sub-Plan is permitted only on the
basis that the Employee accepts all the provisions of the rules, including in
particular this rule.  By participating in the Plan and Sub-Plan, an Employee
waives all rights under the Plan and Sub-Plan, other than the right to exercise
an Option (subject to and in accordance with the express terms of the Option and
the rules), in consideration for, and as a condition of, the grant of an Option
under the Plan and Sub-Plan.

 

20.11       Each of the provisions of this rule is entirely separate and
independent from each of the other provisions.  If any provision is found to be
invalid then it will be deemed never to have been part of these rules and to the
extent that it is possible to do so, this will not affect the validity or
enforceability of any of the remaining provisions.

 

21.       General

 

21.1         The Sub-Plan shall terminate upon the tenth anniversary of its
approval by the Company or at any earlier time by the passing of a resolution by
the Committee or an ordinary resolution of the Company in general meeting. 
Termination of the Plan shall be without prejudice to the subsisting rights of
Employees.

 

21.2         By participating in the Sub-Plan, an Employee consents to the
holding and processing of personal data provided by the Employee to the Company
for all purposes relating to the operation of the Sub-Plan, including, but not
limited to administering and maintaining Employee records, providing information
to registrars, brokers, savings carrier or other third party administrators of
the Sub-Plan, providing information to future purchasers of the Company or the
business in which the Employee works and transferring information about the
Participant to a country or territory outside the European Economic Area.

 

21.3         No third party will have any rights under the Contracts (Rights of
Third Parties) Act 1999 to enforce any term of this Sub-Plan (without prejudice
to any right of a third party which exists other than under that Act).

 

21.4         These rules shall be governed by and construed in accordance with
the laws of England and Wales. Any person referred to in this Sub-Plan submits
to the exclusive jurisdiction of the English courts.

 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES

THAT HAVE BEEN OR WILL BE REGISTERED UNDER THE

SECURITIES ACT OF 1933.

 

10

--------------------------------------------------------------------------------
